DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021, has been entered.
Allowable Subject Matter
Claims 1–12, 21–22, and 24–29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a method for manufacturing a semiconductor device, comprising: . . . forming a hard mask conforming to the metal layer; placing a photoresist over the hard mask and in the plurality of second openings, in combination with the remaining limitations of claim 1.
Examiner notes that these limitations render claim 1 allowable over the art of record, because in combination, these limitations require that the hard mask conforming to the metal layer necessarily must be formed prior to the photoresist being formed over it. This is not taught in the prior art of record.
Regarding claim 10, none of the prior art of record teaches or suggests, alone or in combination, a method for manufacturing a semiconductor device, comprising: . . . forming a hard mask lining the second opening of the metal layer; forming a photoresist layer over the hard mask; removing a portion of the photoresist layer, in combination with the remaining limitations of claim 10.
Examiner notes that these limitations render claim 10 allowable over the art of record, because in combination, these limitations require that the hard mask lining the second opening of the metal layer necessarily must be formed prior to the photoresist being formed over it. This is not taught in the prior art of record.
Regarding claim 24, none of the prior art of record teaches or suggests, alone or in combination, a method for manufacturing a semiconductor device, comprising: . . . forming a hard mask conforming to the second opening of the metal layer; forming a photoresist layer over the hard mask; removing a portion of the photoresist layer so that a topmost surface of the photoresist layer is lower than a topmost surface of the hard mask, in combination with the remaining limitations of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, filed June 18, 2021, have been fully considered, and they are sufficient to overcome all outstanding rejections to the claims. Accordingly, all outstanding rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893